Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are considered allowable over the prior art because none of the references of record alone or in combination suggest, disclose, or teach a method comprising determining, with one or more processors, whether an initial picture in a sequence of pictures for a video sequence is an intracoded picture or a predicted picture, wherein the sequence of pictures includes: the initial picture in the sequence of pictures is a level 0 frame; and remaining pictures in the sequence of pictures are not a level 0 frame; computing, with the one or more processors, a sequence base quantization step size value for the sequence of pictures according to a first technique in response to determining that the initial picture in the sequence of pictures is the intracoded picture; computing, with the one or more processors, the sequence base quantization step size for the sequence of pictures according to a second technique in response to determining that the initial picture in the sequence of pictures is a predicted picture, the second technique being different than the first technique; and for each of the predicted pictures in the sequence of pictures: adjusting the sequence base quantization step size value that is computed for the sequence of pictures based on whether variable bit rate or constant bit rate coding is being performed and a level of the respective predicted picture in a rate control hierarchy to generate a picture base quantization step size for the respective predicted picture; coding, with the one or more processors, the respective predicted picture using the picture base quantization step size for the respective predicted picture to generate a portion of a compressed bit stream; and responsive to a scene change in the video sequence, adapting the sequence base quantization step size value based on an average of quantization step sizes used in coding an initial non-scene-change picture after the scene change all together as claimed.  The closest prior art, US 20090086816 A1 (Leontaris et al; 11/16/1993) discloses conventional video compression method based on rate control and rate allocation, and another prior art, Ugur et al (US 20070025441 A1) discloses conventional method of rate control for a video encoding,  either singularly or in combination, fail to anticipate or render the above limitations obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUBING REN/Primary Examiner, Art Unit 2483